Name: 2012/8/EU: Council Decision of 14Ã December 2011 establishing the position to be taken by the European Union within the Ministerial Conference of the World Trade Organisation as regards a request for granting a waiver in order to give preferential treatment to services and service suppliers of least-developed countries
 Type: Decision
 Subject Matter: economic structure;  international trade;  tariff policy;  world organisations;  economic conditions
 Date Published: 2012-01-07

 7.1.2012 EN Official Journal of the European Union L 4/16 COUNCIL DECISION of 14 December 2011 establishing the position to be taken by the European Union within the Ministerial Conference of the World Trade Organisation as regards a request for granting a waiver in order to give preferential treatment to services and service suppliers of least-developed countries (2012/8/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular of Articles 91, 100 and the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article IX of the Marrakesh Agreement establishing the World Trade Organisation (WTO) sets out the procedures for the granting of waivers concerning the Multilateral Trade Agreements in Annex 1A or 1B or 1C to that Agreement and their annexes. (2) A waiver has been requested whereby WTO Members would be enabled to grant preferential treatment to services and service suppliers of least-developed countries without according the same treatment to like services and service suppliers of all other WTO Members by exceptionally derogating from the obligation under paragraph 1 of Article II of the General Agreement on Trade in Services. (3) It is in the interest of the European Union to give its support to that request for a waiver and thus to conclude a part of the Doha Development Agenda negotiations on services which is of special interest to least-developed country Members, HAS ADOPTED THIS DECISION: Article 1 The position of the Union within the Ministerial Conference of the WTO shall be to support the request under paragraph 3 of Article IX of the Marrakesh Agreement establishing the World Trade Organisation for a waiver enabling WTO Members to grant preferential treatment to services and service suppliers of least-developed countries. Article 2 This Decision shall enter into force on the day of its adoption. Done at Geneva, 14 December 2011. For the Council The President M. NOGAJ